


















    EXHIBIT F
                                                                                        Exhibit A




                                                 SCHEDULE A

                                      ARTWORK COLLATERAL PIECES

                                                                      ARTWORK       BORROWING
                                                                     COLLATERAL         BASE
                                                                     PIECE VALUE    COLLATERAL
                                                                      (AS OF THE      (YES/NO)
                                                                       SEVENTH
                                                                     AMENDMENT
        ARTIST, TITLE OF WORK, AND                                    EFFECTIVE
                DESCRIPTION                         LOCATION            DATE)

     Rudolf Stingel, Untitled (1994), 68” x
     52.75”                                       Approved Storage
1.                                                Facility –                           Yes



     Jean Michel Basquiat, Humidity (1982),       Approved Storage
2.   96” x 72”                                    Facility –          $19,000,000      Yes

     Donald Judd, Untitled (1976), 10” x 72” x
     26”                                          Approved Storage
3.                                                Facility –                           Yes

     Rudolf Stingel, Untitled (2015), 96” x
     96”                                          Approved Storage
4.                                                Facility –                           Yes

     Christopher Wool, Untitled, 2010             Approved Storage
5.   Silkscreen ink on linen                      Facility –                           Yes
     304.75 x 243.75 cm. (120 x 96 in.)

6.   Rudolf Stingel, Untitled (Triptych), 2015
     Oil and enamel on canvas                     Approved Storage                     Yes
     Each 83” x 67”                               Facility –
